

115 HR 7181 IH: 400 Act
U.S. House of Representatives
2018-11-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7181IN THE HOUSE OF REPRESENTATIVESNovember 28, 2018Mr. Issa introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo establish the number of Members of the House of Representatives at 400.
	
 1.Short titleThis Act may be cited as the 400 Act. 2.Establishment of number of representatives at 400 (a)In generalSection 22(a) of the Act entitled An Act to provide for the fifteenth and subsequent decennial census and to provide for apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a(a)), is amended by striking the then existing number of Representatives and inserting 400 Representatives.
 (b)Effective DateThe amendment made by subsection (a) shall apply with respect to the regular decennial census conducted for 2020 and each subsequent decennial census.
			